Citation Nr: 1525380	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.
 
2.  Entitlement to service connection for a left hand disability.
 
3.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION


The Veteran had active service in the Army from April 1980 to April 1983.

These matters come before the Board of Veterans' Appeals (the Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Pursuant to the Veteran's request, a travel board hearing was scheduled for October 2010.  In a September 2010 statement, the Veteran requested to cancel his hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2014).

This claim previously was before the Board in March 2014, at which time it was remanded for additional development.  A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the Veteran received a VA examination, which occurred in September 2014, and obtain additional records, which were added to the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left hand disability and a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran does not have a currently diagnosed right ankle disability which could be attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated July 2008 and December 2008, that contained all of the required notice.  There was no prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran also has been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with an adequate medical examination in September 2014.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.

In summary, the facts relevant to this appeal have been developed properly and there is no further action necessary to comply with 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Factual Background

The Veteran contends that he currently suffers from a right ankle disability incurred during military service.  In this regard, the Veteran has indicated that he suffered a right ankle injury during military service, for which he was treated at that time, but he cannot recall any of the contextual details of the incident, to include how he injured his ankle, where it happened, when it happened, or who treated it.

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any ankle injuries or disability.  No ankle problems were noted on the Veteran's exit examination.  This is despite the fact that the Veteran was shown to have been seen for complaints for other injuries and illness throughout his service, to include injuries to his knees and coccyx as well as athletes foot. 

A review of the Veteran's post-service medical records does not reveal that the Veteran has ever been diagnosed with any ankle disability.  Rather, outpatient treatment records in May 2008 reflect that the Veteran complained of right ankle pain within the context of a 1996 motor vehicle accident.  There was no discussion of any actual diagnosis of the Veteran's right ankle pain or any etiology provided to military service.

The Veteran was provided with a VA examination in September 2014.  At the examination, upon a review of the claims file, interview with the Veteran, and objective testing, the examiner diagnosed the Veteran with chronic right ankle pain.  The examiner opined that this condition was less likely than not the result of or incurred in military service.  He provided support in noting that the service treatment records were absent for any discussion of ankle injuries or complaints. 


Analysis

The Board finds that the preponderance of evidence is against granting the Veteran's claim of entitlement to service connection for a right ankle disability.  The Veteran's claim does not meet the requirements for service connection.  The medical evidence of record does not show that the Veteran has a current diagnosis of any right ankle disability, as the only medical evidence even discussing the right ankle has been within the context of complaints of pain without a diagnosis of an underlying condition.   In this regard, the Board notes that pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).  As such, the Veteran's complaints are without any current diagnosis.  The Court has held that the "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no current right ankle disability, the issue of any in-service event, injury, or disease or a nexus never materializes.  See Shedden, 381 F.3d at 1166-67. 

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a right ankle disability that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a right ankle disability is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a left hand disability and a right hand disability.

Here the Veteran was provided with a VA hand examination and a VA peripheral nerves examination in September 2014.  At the hand examination, upon a review of the claims file, interview with the Veteran, and objective testing, the examiner found that the Veteran had no currently diagnosed hand disabilities.  The examiner noted that the Veteran had no current complaints related to his hands, other than occasional numbness and tingling.  The examiner found that he could not provide an etiological opinion as there was no current hand disability.

The Veteran also was provided with a VA peripheral nerves examination in September 2014.  At this examination, upon a review of the claims file, interview with the Veteran, and objective testing, the examiner diagnosed the Veteran with cervical radiculopathy of the left arm, bilateral carpal tunnel syndrome, and bilateral cubital tunnel syndrome.  Unfortunately, the September 2014 VA peripheral nerves examiner did not provide any etiological opinion with regard to these diagnoses.  It appears instead that the examiner limited the scope of his evaluation regarding etiology to whether the Veteran had a musculoskeletal hand disability.  As seen from the Veteran's statements and medical records noting complaints of the hands, the disability claimed appears to be more neurological in nature and, therefore, it is of high relevance to gain an opinion regarding the etiology of the Veteran's currently diagnosed neurological conditions affecting his hands.  This is particularly so in light of the Veteran's February 2010 lay statement in which he indicated that he first began experiencing symptoms of numbness and tingling while he was stationed in Germany in the service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service); Jandreau, 492 F.3d at 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  The Board finds the Veteran's assertions competent and credible.

Accordingly, the Board finds that, on remand, an addendum opinion to the September 2014 VA peripheral nerves examination is necessary regarding the etiology of the Veteran's currently diagnosed neurological disorders affecting the bilateral hands.  In this regard, the September 2014 VA peripheral nerves examiner (or other appropriate clinician) must discuss in his or her addendum opinion the Veteran's lay statements regarding onset of bilateral hand numbness and tingling in service and consider such statements credible for the purpose of any opinions offered.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a left hand disability and/or a right hand disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Forward the claims file and a copy of this REMAND to the examiner who conducted the September 2014 VA peripheral nerves examination or, if he is no longer available, another appropriate clinician for his or her review.  The September 2014 VA peripheral nerves examiner or another appropriate clinician should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed neurological conditions of the hands, to include left arm cervical radiculopathy, bilateral carpal tunnel syndrome, and bilateral cubital tunnel syndrome, is related to active service or any incident of service, to include the Veteran's competent and credible lay statements regarding experiencing numbness and tingling in his hands during service.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided, then the examiner should explain why this is so.

3.  Review the completed addendum opinion to ensure that it is in substantial compliance with the directives of this remand. If not, please take appropriate corrective action.   See  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


